

RESTRICTED STOCK GRANT NOTICE
UNDER THE
PRA HEALTH SCIENCES, INC.
2020 STOCK INCENTIVE PLAN
(Time-Based Vesting Award for Directors)


PRA Health Sciences, Inc. (the “Company”), pursuant to the PRA Health Sciences,
Inc. 2020 Stock Incentive Plan (the “Plan”), hereby grants to the Participant
set forth below the number of shares of Restricted Stock set forth below. The
shares of Restricted Stock are subject to all of the terms and conditions as set
forth herein, in the Restricted Stock Agreement (attached hereto or previously
provided to the Participant in connection with a prior grant), and in the Plan,
all of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.
Participant:    [ ]
Date of Grant:    [ ]
Number of Shares of
Restricted Stock:    [ ]


Vesting Schedule:   Provided the Participant has not undergone a Termination
prior to the time of each applicable vesting date (or event), [ ].
Notwithstanding the foregoing, in the event that the Participant undergoes a
Termination on the date of a regularly scheduled annual meeting of the
stockholders of the Company that is prior to the first anniversary of the Date
of Grant as a result of the Participant not being reelected for another term as
a Non-Employee Director, the shares of Restricted Stock otherwise scheduled to
vest on such first anniversary of the Date of Grant shall immediately vest, and
the restrictions thereon shall lapse upon such Termination.
            Notwithstanding the foregoing, in the event that (i) the Participant
undergoes a Termination as a result of the Participant’s death or Disability, or
(ii) on or following a Change in Control but prior to the first anniversary of
such Change in Control, the Participant ceases to be a member of the Board as a
result of the Change in Control, the shares of Restricted Stock shall become
fully vested, and the restrictions thereon shall lapse, on the date of such
Termination.
1
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------



Additional Terms:   The Participant may make an election under Section 83(b) of
the Code in connection with the grant of Restricted Stock hereunder, provided
the Participant notifies the Company within ten (10) days of such election and
provides the Company with a copy of the same.


* * *


2
2020 SIP Director RSA Form [5/2020]


--------------------------------------------------------------------------------



BY ACCEPTING THIS AWARD, THE PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED
STOCK GRANT NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED
STOCK AGREEMENT AND THE PLAN.

PRA Health Sciences, Inc.  Participant


________________________________  ________________________________




3
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------

         
RESTRICTED STOCK AGREEMENT
UNDER THE
PRA HEALTH SCIENCES, INC.
2020 STOCK INCENTIVE PLAN
Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the PRA
Health Sciences, Inc. 2020 Stock Incentive Plan (the “Plan”), PRA Health
Sciences, Inc. (the “Company”) and the Participant agree as follows. Capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Plan.
1.Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
shares of Restricted Stock hereunder and makes no implied promise to grant
additional shares of Restricted Stock.
2.Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice. With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.
3.Issuance of Shares. Upon the expiration of the Restricted Period with respect
to any shares of Restricted Stock, the restrictions set forth herein and in the
Grant Notice as applicable to Restricted Stock shall be of no further force or
effect with respect to such Shares. If an escrow arrangement is used, upon such
expiration, the Company shall issue to the Participant, or the Participant's
beneficiary, without charge, the shares of Restricted Stock which have not then
been forfeited and with respect to which the Restricted Period has expired
(rounded down to the nearest full share).
4.Treatment upon Termination. Except as otherwise provided in the Grant Notice,
in the event of the Participant’s Termination for any reason prior to the date
that all of the shares of the Participant’s Restricted Stock have vested, (i)
all vesting with respect to the Participant’s Restricted Stock shall cease, and
(ii) all unvested shares of Restricted Stock shall be forfeited to the Company
by the Participant for no consideration as of the date of such Termination.
5.Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant other than (i) by will or the laws of descent and distribution
or (ii) to Permitted Transferees, as specifically approved in writing by the
Committee following written notice to the
4
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------

         
Committee, in accordance with Section 14(b) of the Plan. Except as otherwise
provided herein, no assignment or transfer of the shares of Restricted Stock, or
of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the shares of Restricted Stock shall terminate and become of no further
effect.
Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred, the word
“Participant” shall be deemed to include such person or persons.
6.Rights as Stockholder. Upon the grant of Restricted Stock, the Committee shall
cause the share(s) to be held in book-entry form subject to the Company’s
directions and, if the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than issued to the Participant pending
the expiration of the Restricted Period, the Committee may require the
Participant to additionally execute and deliver to the Company (i) an escrow
agreement satisfactory to the Committee, if applicable; and (ii) the appropriate
stock power (endorsed in blank) with respect to the Restricted Stock covered by
such agreement. Subject to applicable restrictions herein and in Section 14(c)
of the Plan, a Participant generally shall have the rights and privileges of a
stockholder as to shares of Restricted Stock, including, without limitation, the
right to vote such Restricted Stock. To the extent shares of Restricted Stock
are forfeited, all rights of the Participant to such shares and as a stockholder
with respect thereto shall terminate without further obligation on the part of
the Company.
7.Taxes. The Participant acknowledges that the Participant will consult with his
or her personal tax advisor regarding any or all income tax, social insurance,
payroll tax, fringe benefit, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (the “Tax-Related Items”). The Participant is relying solely on
such advisor and is not relying in any part on any statement or representation
of the Company or any of its agents. The Company will not be responsible for
withholding any Tax-Related Items, unless required by Applicable Laws. The
Company may take such action as it deems appropriate to ensure that all
Tax-Related Items, which are the Participant’s sole and absolute responsibility,
are withheld or collected from the Participant, if and to the extent required by
Applicable Laws. In this regard, the Participant authorizes the Company or its
agents, at their discretion to satisfy any applicable withholding obligation for
Tax-Related Items by one or a combination of the following:
(a)selling on the market (on the Participant’s behalf pursuant to this
authorization without further consent) a number of the shares of Restricted
Stock that have vested and that the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the withholding obligation for
Tax-Related Items;


(b)withholding such amount from any cash compensation or other cash amounts
owing to the Participant;


5
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------

         
(c)requiring the Participant to tender to the Company shares of Restricted Stock
that have vested with a then current Fair Market Value sufficient to satisfy the
applicable withholding obligation for Tax-Related Items; or


(d)any other method of withholding determined by the Company and permitted by
Applicable Laws;


provided, however, that the form of withholding specified in subsection (c)
above must be authorized by the Committee (as constituted to satisfy Rule 16b-3
under the Exchange Act) if the Participant is an officer of the Company within
the meaning of Section 16 of the Exchange Act.
The Company may withhold or account for Tax-Related Items by considering
statutory withholding rates or other withholding rates, including maximum rates
applicable in the Participant’s jurisdiction(s), in which case the Participant
may receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent amount in Shares. If the obligation for
Tax-Related Items is satisfied by the Participant tendering in Shares to the
Company, for tax purposes, the Participant shall be deemed to have been issued
the full number of Shares subject to the vested Restricted Stock,
notwithstanding that a number of the Shares are tendered solely for the purpose
of paying the Tax-Related Items.
The Participant agrees to pay to the Company any amount of Tax-Related Items
that the Company may be required to withhold or account for as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares, or
the proceeds of the sale of Shares, if the Participant fails to comply with his
or her obligations in connection with the Tax-Related Items.
8.Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use, processing and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing his or her participation in the Plan.
The Participant understands that the Company and the Service Provider hold
certain personal information about the Participant, specifically: the
Participant’s name, home address and telephone number, email address, date of
birth, sex, age, nationality, social insurance number, resident registration
number or other identification number, job title, tax-related information, plan
or benefit enrollment forms and elections, award or benefit statements, any
shares in the Company, details of all awards or any other entitlements to shares
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).


The Participant understands that Data may be transferred to E*TRADE (or any
successor Plan broker) and any third parties assisting in the implementation,
administration and management of the Plan including, but not limited to, the
Affiliates of the Company. These third-party recipients may be located in the
Participant’s country of residence (and country of service,
6
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------

         
if different) or elsewhere, and the recipient’s country may have different data
privacy laws and protections than the Participant’s country.


The Participant authorizes the recipients to receive, possess, use, retain and
transfer Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Participant may elect to deposit any shares
acquired. The Participant understands that Data only will be held as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan.


If the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, the Participant’s service status and career will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant the Participant shares of
Restricted Stock or administer or maintain such shares of Restricted Stock.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact his or her local human resources department.


9.Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally (through email or otherwise) or may be mailed to the
Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.
10.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock, and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant (or, in the event of the Participant’s
death, his or her legal representatives, legates or distributees) to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
11.Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
12.Compliance with Law. Notwithstanding any other provision of the Plan or this
Restricted Stock Agreement, unless there is an available exemption from any
registration,
7
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------

         
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares upon vesting of the Restricted Stock
prior to the completion of any registration or qualification of the Common Stock
under applicable federal, state or local securities or exchange control law or
under rulings or regulations of the SEC or of any other governmental regulatory
body, or prior to obtaining any approval or other clearance from any
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable. The Participant
understands that the Company is under no obligation to register or qualify the
Common Stock with the SEC or any state securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
Common Stock. Further, the Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Restricted Stock Agreement
without the Participant’s consent to the extent necessary to comply with
Applicable Laws governing the issuance of Common Stock.
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of Shares. The Participant should consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
14.Electronic Delivery and Acceptance. The Company, in its sole discretion, may
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to accept this Restricted Stock
Agreement or otherwise participate in the Plan in the future through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
15.Severability. The provisions of this Restricted Stock Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.Amendments and Modifications; Waiver. Except as otherwise set forth in
Section 13 of the Plan, any waiver, alteration, amendment or modification of any
of the terms of this Restricted Stock Agreement shall be valid only if made in
writing and signed by the parties hereto.
No waiver by either of the parties hereto of their rights hereunder shall be
deemed to constitute a waiver with respect to any other provision of this
Restricted Stock Agreement or any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as
applicable to other provisions of this Restricted Stock Agreement or a
continuing waiver.
17.Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS
8
2020 SIP Director RSA Form [5/2020]

--------------------------------------------------------------------------------

         
RESTRICTED STOCK AGREEMENT, THE GRANT NOTICE OR THE PLAN TO THE CONTRARY, BY
ACCEPTING THIS AWARD, THE PARTICIPANT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO A JURY TRIAL AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF AND VENUE IN
THE COURTS OF DELAWARE, IF ANY SUIT OR CLAIM IS INSTITUTED BY THE PARTICIPANT OR
THE COMPANY RELATING TO THIS RESTRICTED STOCK AGREEMENT.
18.Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.




9
2020 SIP Director RSA Form [5/2020]